Moyer, C.J.,
concurring separately. I concur separately in the judgment entry in the above-styled case. As my dissent in Martin v. Midwestern Group Ins. Co. (1994), 70 Ohio St.3d 478, 485, 639 N.E.2d 438, 443, stated, I do not agree with the law announced in the majority decision. Nevertheless, it is the law on the issue in the above-styled case. As I believe all parties should receive equal application of the law announced by this court, and only for that reason, I concur in the judgment entry.